NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2007-7110


                                  DAVID S. DILLS,

                                                          Claimant-Appellant,

                                         v.


               R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.


      Paul W. Browning, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P., of
Washington, DC, argued for claimant-appellant. On the brief was Mark R. Lippman,
The Veterans Law Group, of La Jolla, California.

       Domenique Kirchner, Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. On the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E.
Davidson, Director, Steven J. Gillingham, Assistant Director, and Carrie A. Dunsmore,
Trial Attorney. Of counsel on the brief was Michael J. Timinski, Deputy Assistant
General Counsel, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                           NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                               2007-7110


                                           DAVID S. DILLS,

                                                                  Claimant-Appellant,

                                                    v.

                    R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                                  Respondent-Appellee.



                                           Judgment

ON APPEAL from the               UNITED STATES COURT OF APPEALS FOR
                                 VETERANS CLAIMS

In CASE NO(S).                   04-1936

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, MOORE, Circuit Judges, and YEAKEL 1 , District Judge).


                                 AFFIRMED. See Fed. Cir. R. 36.



                                                  ENTERED BY ORDER OF THE COURT


DATED: September 5, 2007                         /s/ Jan Horbaly
                                                 Jan Horbaly, Clerk




1
  Honorable Lee Yeakel, District Judge, United States District Court for the Western District of Texas,
sitting by designation.